DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 4/16/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 4/16/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 5-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lahiri et al (US 20160164064 A1).
Regarding claim 1, Lahiri discloses a method of storing electrical power using a battery wherein the battery comprise a plurality of battery cell segments, each battery cell segment comprising an anode segment (63), a cathode segment (62), and current limiters (64, 66) comprising PTC material configured to conditionally electrically isolate the battery cell segment based on an occurrence of a short circuit within the battery cell segment [Fig. 6; paragraph 0029-0031]. 
Regarding claim 2, Lahiri teaches a current limiter (66) electrically connected to the anode segment (63) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 3, Lahiri teaches a current limiter (64) electrically connected to the cathode segment (62) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 5, Lahiri teaches electrically connecting an anode current collector (65) in each battery cell segment to the anode segment (63) [Fig. 6].
Regarding claim 6, Lahiri teaches electrically connecting an anode current limiter (66) to the anode current collector (65) [Fig. 6].
Regarding claim 9, Lahiri teaches electrically connecting a cathode current collector (60) in each battery cell segment to the cathode segment (62) [Fig. 6].
Regarding claim 10, Lahiri teaches electrically connecting a cathode current limiter (64) to the cathode current collector (60) [Fig. 6].

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri et al (US 20160164064 A1) in view of Hashimoto (US 20110195299 A1) and Nakamura et al (US 20140014420 A1).
Regarding claim 4, Lahiri remains silent about isolating battery cell segment from one another with insulator sheet. However, it is known in the art to utilize insulating sheet to isolate battery segments from one another in order to prevent from short circuiting as taught by Hashimoto [Abstract; Fig. 2; paragraph 0101-0102] and Nakamura [Fig. 12; paragraph 0005, 0006, 0071]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing insulating sheet in order to have improved safety of the battery.

10.	Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton et al (US 20130307334 A1) in view of Lahiri et al (US 20160164064 A1). 
Regarding claim 16, Middleton teaches a method wherein electrical power is provided to a load using a battery. Middleton remains silent about the steps as claimed. However, Lahiri discloses a method of storing electrical power using a battery wherein the battery comprise a plurality of battery cell segments, each battery cell segment comprising an anode segment (63), a cathode segment (62), and current limiters (64, 66) comprising PTC material configured to conditionally electrically isolate the battery cell segment based on an occurrence of a short circuit within the battery cell segment [Fig. 6; paragraph 0029-0031]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing current limiters comprising positive temperature coefficient (PTC) material in the electrode in order to have improved safety particularly in thermal stability and overcharging characteristics.
Regarding claim 17, Lahiri teaches a current limiter (66) electrically connected to the anode segment (63) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 18, Lahiri teaches a current limiter (64) electrically connected to the cathode segment (62) of the particular battery cell segment in order to conditionally electrically isolating the particular battery cell segment [Fig. 6; paragraph 0030].
Regarding claim 19, Lahiri teaches electrically connecting an anode current collector (65) in each battery cell segment to the anode segment (63) [Fig. 6].

Allowable Subject Matter
11.	Claims 7, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 20: the prior art of record does not anticipate or suggest or render obvious the method with the combination of steps as claimed, including electrically isolating the anode current collector from other anode current collector segments of other battery cell segments.
Claim 11: the prior art of record does not anticipate or suggest or render obvious the method with the combination of steps as claimed, including electrically connecting at least two battery cell segments of the plurality of battery cell segments using one or more electrodes.
Reasons for Allowance
13.	Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 12, the prior art of record fails to anticipate or suggest or render obvious a method comprising storing electrical power using a battery, the battery comprising: one or more cells, each cell comprising a plurality of battery cell segments connected using one or more electrodes, each battery cell segment comprising: an anode segment, a cathode segment, and one or more fuses; and conditionally electrically isolating a particular battery cell segment based on an occurrence of a short circuit within the particular battery cell segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723